Citation Nr: 9920763	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-03 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

A nexus between inservice low back problems and low back 
problems manifested post service is not shown.


CONCLUSION OF LAW

A claim for service connection for a low back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); 

Murphy v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza 
v. Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court) held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the clinical evidence does not 
demonstrate that any low back disability that may currently 
be manifested is etiologically or pathologically related to 
the veteran's period of active service.  See also 38 C.F.R. 
§ 3.303(d) (1998).  Since service connection cannot be 
granted for a disability that is not shown to be related to 
service, the Board must accordingly find that a claim for 
service connection for any such disability is not well 
grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See Caluza, supra.  

In the instant case, the report of the veteran's service 
entrance examination, dated in March 1975, shows that his 
spine was clinically evaluated as normal.  Service treatment 
records dated in 1977 and 1978 show that he was seen for low 
back complaints, deemed to represent problems to include 
muscle sprain, muscle strain and mechanical low back pain.  
In particular, a September 1977 record shows that he was 
accorded treatment for a 1/2-inch laceration of the lower back.  
An October 1977 record notes complaints of lumbar pain and an 
assessment of "possibly aggravation to old back injury?," 
notwithstanding findings at that time that there was no 
history of injury or trauma, "past or present."  However, 
these records also show that radiographic studies of the 
lumbar spine were normal.  In addition, the report of the 
separation medical examination, conducted in May 1979, 
indicates that the spine was clinically evaluated as normal, 
and does not reflect any complaints of low back problems.  
Based on this evidence, the Board must conclude that any 
inservice low back problem experienced by the veteran was 
apparently acute and transitory, and was resolved without 
residuals.  See 38 C.F.R. § 3.303(b) (1998).  

Medical evidence dated subsequent to service shows that, 
beginning in 1983 and thereafter, the veteran was accorded 
treatment for various low back problems.  The 

report of the most recent clinical evaluation of the 
veteran's low back, which is the report of a VA examination 
conducted in May 1998, notes that X-rays of the lumbar spine 
indicated spondylolysis at L5-S1.

It thus appears, notwithstanding the acute and transitory 
nature of the inservice low back problem, that two of the 
three requirements for a well-grounded claim as enunciated in 
Caluza - an inservice disability, and a current disability - 
may be present.  However, it is uncontroverted that the 
second requirement - a nexus or relationship between a 
current disability and service - is not demonstrated by the 
medical evidence.  The Board must point out that the post-
service manifestation of a low back disorder has not been 
either related to any inservice low back problem, or in some 
manner attributed to service.  Although the veteran has 
furnished a history of low back impairment since service, and 
in particular an inservice incident in which he struck his 
low back against a metal box while aboard ship, such 
allegations must be balanced against the clinical evidence, 
which is devoid of medical findings, not only with regard to 
the specific incident described by the veteran, but also of 
any relationship between a current disability and service; 
see 38 C.F.R. § 3.303(d) (1998).  To the contrary, the report 
of the May 1998 VA examination sets forth specific findings 
by the examiner that the veteran's "injury of bumping his 
back on a junction box in the [s]ervice, does not contribute 
to his symptomatology and findings at the present time."  

Likewise, there are no findings demonstrating that the 
veteran's current low back disability is a residual of any 
inservice low back injury, or that there has been continuity 
of low back symptomatology since service.  The Court has held 
that, while a veteran is qualified to relate his or her 
symptoms, he or she is not competent, absent medical 
training, to render findings pertaining to factors requiring 
medical expertise, such as etiology or pathology.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
veteran has not demonstrated that he has the requisite 
medical 

skills, and his contentions that his current low back 
problems began in service are unsupported conjecture that can 
be assigned no probative weight.

The Board notes, in passing, that the report of an August 
1997 VA examination includes comments by the examiner that 
the veteran "has developmental spondylosis at the lumbosacral 
level which existed prior to service."  The examiner also 
commented that the veteran's low back contusion "temporarily 
aggravated this situation."  As is clear from the above 
discussion, however, the evidence, to include the service 
medical records, is virtually devoid of any findings that a 
low back disorder had been manifested prior to the veteran's 
service; an October 1977 service treatment record indicates 
only that the possibility that there had been aggravation of 
"an old back injury" had been raised.  It must also be 
pointed out that, even if, for the purpose of this discussion 
only, the Board were to assume that a disability had in fact 
been manifested prior to service, the evidence does not 
include any findings that this preexisting disorder had 
increased in severity during service, or that the veteran's 
current low back problems represent any such increase; to 
reiterate, the examiner himself, in August 1997, comments 
that the claimed low back contusion only "temporarily" 
aggravated any preexisting problem.

The Board must emphasize that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of a nexus between a current disability and an 
inservice disability (or evidence that a current disability 
is related to service).  In the case at hand, the Board must 
therefore conclude that, in the absence of evidence 
demonstrating such a nexus, the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
a low back disability could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.



ORDER

A claim for service connection for a low back disability is 
not well grounded, and is accordingly denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

